United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2277
Issued: February 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2007 appellant filed a timely appeal from a June 1, 2007 decision of the
Office of Workers’ Compensation Programs denying her claim for a back injury. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a back injury on March 31, 2007 while in the
performance of duty.
FACTUAL HISTORY
On April 11, 2007 appellant, then a 46-year-old nursing assistant, filed a traumatic injury
claim alleging that on March 31, 2007 she injured her low back when she attempted to lift a
patient upright in his chair. She experienced back pain but completed her shift.

On April 23, 2007 the Office requested additional evidence, including medical evidence
containing a diagnosis and an explanation as to how the diagnosed condition was causally related
to the March 31, 2007 work incident.
A March 20, 2006 magnetic resonance imaging (MRI) scan report noted that appellant
had developed back and bilateral leg pain a few weeks earlier when she lifted heavy boxes of
books. She had bi-level disc protrusions in her lumbar spine. A December 6, 2006 x-ray report
indicated mild degenerative changes in appellant’s lumbar spine. A March 21, 2007 disability
certificate indicated that she was able to return to regular work on March 22, 2007.
Notes from the employing establishment medical clinic dated February to April 2007
indicated that appellant sustained a low back strain on March 31, 2007. It is not clear whether a
physician signed the notes.
On May 3, 2007 Dr. Karen Barnes, an employing establishment physician, requested
authorization for physical therapy for appellant’s back condition. No cause was given for the
condition. In notes dated May 15, 2007, Dr. Barnes indicated that appellant could return to work
without restrictions.
Appellant submitted notes from a nurse and a physical therapist.
By decision dated June 1, 2007, the Office denied appellant’s claim on the grounds that
the evidence failed to establish that she sustained a back injury on March 31, 2007 while in the
performance of duty.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden to establish the essential elements of her claim including the fact that the individual is an
employee of the United States within the meaning of the Act, that the claim was timely filed, that
an injury was sustained in the performance of duty as alleged and that any disability or medical
condition for which compensation is claimed is causally related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the “fact of injury” has been
established. There are two components involved in establishing the fact of injury. First, the
employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place and in the manner alleged.4 Second, the employee must
1

Appellant submitted additional evidence subsequent to the Office decision of June 1, 2007. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

2

submit medical evidence to establish that the employment incident caused a personal injury.5 An
employee may establish that the employment incident occurred as alleged but fail to show that
her disability or condition relates to the employment incident.
To establish a causal relationship between a claimant’s condition and any attendant
disability claimed and the employment event or incident, she must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6
ANALYSIS
The Board finds that the medical evidence is insufficient to establish that appellant
sustained a back injury on March 31, 2007 while in the performance of duty.
The x-ray and MRI scan reports of record are related to an incident at work in 2006 when
appellant developed back pain while lifting books. They are of no probative value on the issue
of whether she sustained a back injury on March 31, 2007 when she assisted a patient in his
chair. The March 21, 2007 disability certificate also precedes the claimed March 31, 2007 date
of injury and is therefore of no probative value regarding her claim for a March 31, 2007 back
injury.
The medical clinic notes dated February to April 2007 indicated that appellant sustained a
low back strain on March 31, 2007. There is no rationalized medical opinion given on the cause
of the back strain. Additionally, it is not clear whether a physician signed the notes. For these
reasons, these notes are insufficient to establish that appellant sustained a back injury on
March 31, 2007 when she lifted a patient.
On May 3, 2007 Dr. Barnes requested physical therapy authorization for appellant’s back
condition. On May 15, 2007 she indicated that appellant could return to work without
restrictions. Dr. Barnes did not provide any medical rationale explaining how appellant’s back
condition was causally related to the March 31, 2007 lifting incident. Therefore, her reports are
not sufficient to establish that appellant sustained a back injury on March 31, 2007 while in the
performance of duty.

5

Shirley A. Temple, 48 ECAB 404 (1997).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, supra note 5.

3

Appellant submitted notes from a nurse and a physical therapist. However, a nurse and a
physical therapist do not qualify as physicians under the Act.7 Registered nurses, licensed
practical nurses, physician’s assistants and physical therapists are not physicians as defined
under the Act and their opinions are of no probative value.8 Consequently, these notes are not
sufficient to establish that appellant sustained a work-related back injury on March 31, 2007
There is no medical evidence containing a complete and accurate factual and medical
background, physical findings on examination and medical rationale explaining how appellant’s
back condition was causally related to the March 31, 2007 lifting incident at work. Therefore,
the Office properly denied appellant’s claim.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a back injury on
March 31, 2007 while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 1, 2007 is affirmed.
Issued: February 21, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
7

See 5 U.S.C. § 8101(2) which provides: “‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by state law”; see also Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005);
Jennifer L. Sharp, 48 ECAB 209 (1996).
8

Id.

4

